Citation Nr: 1627119	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  99-05 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for diabetes mellitus.

2.  Entitlement to service connection for a bowel delay disability.

3.  Entitlement to service connection for nerve damage to the stomach.

4.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD) and hiatal hernia.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for vertigo.

7.  Entitlement to service connection for asthma.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for a kidney disability.

10.  Entitlement to service connection for a heart disability.

11.  Entitlement to an effective date earlier than June 5, 2015, for the grant of service connection for posttraumatic stress disorder (PTSD).

12.  Entitlement to an initial schedular rating in excess of 30 percent for residuals of iliohypogastric nerve injury.

13.  Entitlement to an initial rating in excess of 30 percent for PTSD.

14.  Entitlement to a compensable rating for hearing loss.

15.  Entitlement to a compensable rating for residuals, appendectomy scar.

16.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher J. Boudi, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to October 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 1998, May 2012, June 2013, and February 2016 rating decisions of Regional Offices (RO) of the Department of Veterans Affairs (VA).

In February 2006, the Board denied service connection for a gastrointestinal disorder, to include GERD and hiatal hernia.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, in November 2007, on the basis of a Joint Motion for Remand (Joint Motion), vacated the denial and remanded the matter to the Board for further action.

In January 2008, the Board remanded the gastrointestinal disorder issue for further development.  In February 2009, the Board denied the issue.  The Veteran appealed the Board's decision to the Court, which, in December 2009, on the basis of a Joint Motion, vacated the denial and remanded the matter to the Board for further action.

In December 2010, the Board denied reopening claims of service connection for a right eye disability and posttraumatic stress disorder (PTSD), as well as a compensable rating for bilateral hearing loss.  At that time, the Board also remanded the issues of entitlement to service connection for a bowel delay disorder; nerve damage to the stomach; and a gastrointestinal disorder, to include GERD and hiatal hernia.

As detailed in the remand section, the Board also has jurisdiction over: a claim to reopen the claim of service connection for diabetes mellitus; claims of service connection for sleep apnea, a kidney disability and a heart disability; claim for an initial rating in excess of 30 percent for PTSD; and claim for an effective date earlier than June 5, 2015, for the award of service connection for PTSD.  This is for the issuance of a statement of the case (SOC) for these issues.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In December 2013, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in February 2016, he, by and through his duly authorized representative, withdrew his hearing request.

In March 2016, the Veteran's representative waived initial RO consideration of evidence submitted after the most recent SOC and supplemental statement of the case (SSOC).  See 38 C.F.R. § 20.1304(c) (2015).

Recently, an appeal of the issue of service connection for cracked pallet and loss of all upper teeth was perfected and certified to the Board.  As the Veteran and his representative have not yet been notified of this action, and as they may provide additional argument in connection with the appeal, the Board will not accept jurisdiction over the issue at this time.  The issue will be the subject of a subsequent Board decision, if in order.

Aside from the issue of entitlement to an initial schedular rating in excess of 30 percent for residuals of iliohypogastric nerve injury, all of the issues are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Residuals of iliohypogastric nerve injury have been productive of intermittent abdominal pain and the Veteran is in receipt of the maximum schedular rating under Diagnostic Code (DC) 7319.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for residuals of iliohypogastric nerve injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, DC 7319 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  Although the Board is remanding the other issues on appeal for additional development, remand is not necessary for the claim of entitlement to an increased schedular rating for iliohypogastric nerve decided below as there is no reasonable possibility that further assistance would substantiate the claim; that is, because the Veteran is currently in receipt of the maximum schedular rating for the disability.  See 38 C.F.R. § 3.159(d).

Most recently, the Veteran was provided a VA stomach examination in January 2011.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.


Rating for Residuals of Iliohypogastric Nerve Injury

The Veteran seeks an initial schedular rating in excess of 30 percent for residuals of iliohypogastric nerve injury.

While in service, in April 1992, he underwent appendectomy.  Following surgery, he reported persistent right upper and lower quadrant pain, which was attributed to possible right iliohypogastric nerve injury during the April 1992 appendectomy.

Throughout the pendency of the appeal, the Veteran has related a number of stomach problems to his service-connected iliohypogastric nerve injury, to include recurrent periods of nausea, vomiting, diarrhea, constipation, difficulty beaking down food, loss of stool control, rectal bleeding, and abdominal pain.  See, e.g., Statement (May 23, 2013).

In November 2011, a VA examiner opined that the Veteran's intermittent right lower quadrant pain is the only residual of the service-connected iliohypogastric nerve injury.  The examiner explained that the Veteran's other symptoms stem from nonservice-connected gastrointestinal disorders, to include GERD and hiatal hernia.  The examiner noted minimal right upper and lower quadrant tenderness on physical examination.

In February 2016, Dr. Freeman, at the request of the Veteran's representative submitted a medical opinion, that, in pertinent part, the Veteran does not have an iliohypogastric nerve injury.  Dr. Freeman explained that iliohypogastric nerve injury is a misdiagnosis and that the Veteran's IBS-like symptoms stem from nonservice-connected diabetic autonomic neuropathy, which led to gastrointestinal disorders, to include GERD.

With respect to the Veteran's contentions regarding the etiology of his current stomach symptoms, the Board finds that these are not simple medical conditions the Veteran is competent to diagnose.  These diagnoses and attribution of symptoms fall outside the realm of common knowledge of a lay person, that is, this issue involves internal processes that cannot be identified by mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  An opinion as to their etiology is especially complex given the number of coexisting stomach disorders.  The Veteran has not indicated he has specialized medical training which would enable him to be competent to address such complex medical matters.  Accordingly, he is not competent to offer an opinion as to the etiology of his current stomach symptoms and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The competent evidence regarding the etiology of the Veteran's current stomach symptoms consists of Dr. Freeman and the November 2011 VA examiner's opinions.  The Board finds that Dr. Freeman and the November 2011 VA examiner agree that all of the symptoms other than abdominal pain are not attributable to the Veteran's iliohypogastric nerve injury.  Even though Dr. Freeman opined that the Veteran does not have an iliohypogastric nerve injury, the Board will not disturb the service-connected disability or the corresponding disability rating.  Moreover, resolving reasonable doubt in the Veteran's favor, the Board attributes the Veteran's abdominal pain to his service-connected iliohypogastric nerve injury.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

As residuals of iliohypogastric nerve injury are not specifically listed in the rating schedule, it is rated by analogy to a similar disability.  During the pendency of the appeal residuals of iliohypogastric nerve injury have manifested with abdominal pain.  Irritable bowel syndrome (IBS) is closely related to residuals of iliohypogastric nerve injury-they affect similar anatomical functions, occur in similar areas, and manifest similar symptoms.  IBS is rated under DC 7319 on the severity of symptoms.  A noncompensable rating is warranted for moderate symptoms, to include disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate symptoms, to include frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent rating is warranted for severe symptoms, to include diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  See 38 C.F.R. § 4.114 (2015).

The Board finds that a schedular disability rating greater than 30 percent is not warranted at any time during the pendency of the appeal.  Significantly, a 30 percent rating is the highest schedular rating possible under DC 7319.

The evidence of record does not support a higher schedular rating under any of the other diagnostic codes for diseases of the digestive system.  Other claims being remanded may encompass other symptoms experienced by the Veteran but are not currently service connected and are not within the scope of the present rating claim.  Thus, the preponderance of the evidence is against an initial schedular rating in excess of 30 percent for residuals of iliohypogastric nerve injury.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Finally, the above determination is based upon consideration of applicable rating provisions.  There is no showing that the Veteran's residuals of iliohypogastric nerve injury have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The symptoms and severity of his disability (abdominal pain and its effects) have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Furthermore, extraschedular consideration on a collective basis has not been expressly raised or reasonably raised by the record.


ORDER

An initial schedular rating in excess of 30 percent for residuals of iliohypogastric nerve injury is denied.



REMAND

First, as indicted in the introduction, the Veteran submitted July 2013 and March 2016 notice of disagreements (NODs) to the RO's June 2013 and February 2016 rating decisions that denied the claim to reopen the claim of service connection for diabetes mellitus; denied service connection for a kidney disability, a heart disability, sleep apnea, and diabetes mellitus; denied a TDIU; and granted service connection for PTSD and assigned an initial 30 percent rating effective June 5, 2015.  To date, no SOC has been furnished regarding these issues.  As the timely NODs placed these issues in appellate status, these matters must be remanded for the RO to issue a SOC.  See 38 C.F.R. § 19.9(c) (2015); Manlincon, 12 Vet. App. at 240-41.

Second, the issues of entitlement to service connection for a bowel delay disorder; nerve damage to the stomach; and a gastrointestinal disorder, to include GERD and hiatal hernia, are inextricably intertwined with the remanded issue of the claim to reopen a claim of service connection for diabetes mellitus.  Specifically, in February 2016, Dr. Freeman, explained that the Veteran's current diabetes mellitus was incurred in service and ultimately caused his current GERD and IBS-like symptoms.  The Board cannot fully evaluate Dr. Freeman's theory until the RO has completed development on the issue of entitlement to service connection for diabetes mellitus as the theory of secondary service connection contemplates an underlying service-connected disability.  See 38 C.F.R. § 3.310 (2015).  To that end, an additional medical opinion is also needed to address the secondary theory.

Third, the issue of entitlement to an increased rating for hearing loss must remanded to ask the private audiologists who conducted the February 2007, April 2009, May 2009, December 2010, and March 2012 audiological evaluations, to clarify whether the evaluations were performed by a state-licensed audiologist and whether the Maryland CNC word list was used to test speech discrimination.  See Savage v. Shinseki, 24 Vet. App. 259, 272 (2011); 38 C.F.R. § 4.85(a) (2015).

Fourth, reexamination is needed to clarify the number of painful scars related to the Veteran's appendectomy.  Specifically, the March 2013 VA examination report shows that the Veteran has three service-connected scars but only addresses whether one of the scars is painful.  As the number of painful scars directly impacts the Veteran's disability rating, reexamination is required.

Fifth, VA examinations are needed to address whether the Veteran's current fibromyalgia, vertigo, and asthma are related to joint pain reported on separation from service, in-service breathing problems, reported symptoms of vertigo since service, and service-connected hearing loss and tinnitus.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated since December 2015 should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Allow the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated since December 2015, should be obtained.

2.  Ask the following providers to indicate whether the respective audiological evaluations were performed by a state-licensed audiologist and whether the Maryland CNC word list was used to test speech discrimination:

Miracle-Ear Center, 3120 Christy Way, Saginaw, Michigan: May 4, 2009; MMPC Holland ENT and Hearing Professionals, 3232 N. Wellness Dr., Holland, Michigan: December 10, 2010; Audiograms, referred by Dr. Robert L. Borenitsch, DO, 5200 State St., Saginaw, Michigan, performed by Madsen Electronics: February 21, 2007, and April 9, 2009; and Audiogram, referred by Dr. Otron, DO, 5301 Faraon St., Saint Joseph, Missouri, performed by unknown audiologist: March 5, 2012.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional with respect to the fibromyalgia, asthma, and vertigo claims.  The examiner must review the entire claims file.

The examiner is to diagnose any fibromyalgia, asthma, and vertigo disorders the Veteran has had at any time during the pendency of this appeal, even if such disorder has now resolved.

The examiner should address diagnoses of fibromyalgia, to include those by VA and private treatment providers on May 29, 2012; April 29, 2013; February 10, 2015; and March 19, 2015.

The examiner should address diagnoses of asthma, to include those by private treatment providers on October 15, 2005, and November 19, 2005.

The examiner should address diagnoses of vertigo, to include those by VA and private treatment providers on March 5, 2012; June 25, 2012; and September 17, 2012.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disorder had its onset during, or is otherwise related to, the Veteran's active service, or is caused or aggravated by a service-connected, to include his service-connected hearing loss and tinnitus.  If secondary aggravation is found, the examiner must attempt to identify the baseline level of severity of the nonservice-connected disability prior to aggravation by the service-connected disability.

The examiner is to address any report of symptoms since service, to include those related to vertigo made to Dr. Walters on September 17, 2012.

The examination report must include a complete rationale for all opinions expressed.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to address the current severity of his service-connected residuals, appendectomy scar.  The examiner must review the entire claims file.

The examiner is to clarify number of painful scars associated with service-connected appendectomy residuals and whether any such scars are painful.  The examiner is to address March 2013 examination, which shows three service-connected scars but only addresses whether one of the scars is painful.  

The examination report must include a complete rationale for all opinions expressed.

5.  Forward the claims file to an appropriate medical professional.  The examiner must review the entire claims file.  Based on this review, the examiner is to address Dr. Freeman's February 29, 2016, report, to include the opinion that diabetes mellitus was incurred in service and caused the Veteran's current gastrointestinal disorders.  The examiner is to provide any opinion in terms of whether it is at least as likely as not (a 50 percent or greater probability) this is so.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

The examination report must include a complete rationale for all opinions expressed. 

6.  Prepare an SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding the issues of whether new and material evidence has been presented to reopen the claim of service connection for diabetes mellitus; entitlement to service connection for sleep apnea; entitlement to service connection for a kidney disability; entitlement to service connection for a heart disability; entitlement to a TDIU; entitlement to an initial rating in excess of 30 percent for PTSD; and entitlement to an effective date earlier than June 5, 2015, for the award of service connection for PTSD.  This is required unless the matters are resolved by granting the full benefits sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should any of these issues be returned to the Board.

7.  Finally, after conducting any other development deemed necessary, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


